



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sandhu, 2017 ONCA 709

DATE: 20170912

DOCKET: C62027

Laskin, Trotter and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gurpreet Singh Sandhu

Appellant

Melina Macchia, for the appellant

Concetta Zary, for the respondent

Heard and released orally: September 11, 2017

On appeal from the conviction entered on December 18,
    2015 by Justice Robert Gee of the Ontario Court of Justice, sitting without a
    jury.

REASONS FOR DECISION

[1]

Mr. Sandhu was convicted of possession
    of cocaine for the purpose of trafficking. The principal issue at trial was
    whether Mr. Sandhus knowledge could be inferred from the circumstantial
    evidence. The trial judge found beyond a reasonable doubt that the apartment
    was Mr. Sandhus residence and that he had knowledge of and control over the
    cocaine in the freezer.

[2]

On appeal Mr. Sandhu submits that the
    verdict was unreasonable. He contends that one could reasonably infer that the
    apartment was his wifes home and that she alone had knowledge of the cocaine.
    We do not accept Mr. Sandhus submission.

[3]

The test we must apply is whether it
    was reasonable for the trial judge to conclude that the evidence as a whole excluded
    all reasonable alternatives to guilt. In our view it was reasonable. We rely on
    the following pieces of evidence:

·

Mr. Sandhus presence in the
    apartment with his three year old daughter, who obviously lived there;

·

His telephone call to his wife to
    come home and take care of their daughter; and

·

The amount of cocaine, which was
    easily seen in the freezer.

[4]

To paraphrase Justice Watt in
R.
    v. Pannu
it is a reasonable inference that such
    a valuable amount of drugs would not be entrusted to anyone who did not know
    about them or where they were located.

[5]

The appeal therefore is dismissed.

John Laskin J.A.

G.T. Trotter J.A.

Fairburn J.A.


